Citation Nr: 1745238	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial separate compensation rating for erectile dysfunction as a complication of diabetes mellitus. 

2.  Entitlement to an initial compensable rating in excess of 20 percent for diabetes mellitus. 

3.  Entitlement to a separate compensable rating for diabetic nephropathy as a complication of diabetes mellitus.

4.  Entitlement to initial disability ratings in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities. 

5.  Entitlement to initial disability ratings in excess of 20 percent for peripheral neuropathy of the bilateral upper extremities. 

6.  Entitlement to an initial separate compensable rating for hypertension as a complication of diabetes mellitus.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for a low back disorder. 

9  Entitlement to a total disability rating based on individual unemployabilty due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1961 to August 1963, and from August 1963 to June 1966.  The Veteran served in the Republic of Vietnam (RVN) from June 23, 1965 to June 25, 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the March 2011 rating action, the RO, in part, granted service connection for diabetes mellitus; an initial 20 percent rating was assigned, effective April 12, 2010--the date VA received the Veteran's claim for compensation for this disability.  The RO also granted service connection for bilateral peripheral neuropathy of the upper and lower extremities; each extremity was assigned an initial 10 percent disability rating, effective April 12, 2010.  The RO granted service connection for erectile dysfunction and diabetic nephropathy; each disability was assigned an initial noncompensable rating, effective April 12, 2010.  Finally, the RO denied service connection for PTSD and a low back disability.  In a September 2011 rating, service connection was granted for essential hypertension, evaluated as noncompensably disabling, effective April 12, 2010.  An October 2013 rating increased to 20 percent the ratings assigned to bilateral upper extremity peripheral neuropathy, effective April 12, 2010.  The Veteran appealed to the Board the initial ratings assigned to the above-cited disabilities and the denials of service connection for PTSD and a low back disability.  

In May 2017, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript is available for review.

By a December 2013 rating decision, the RO granted service connection for left ventricular hypertrophy and cardiomegaly; an initial 30 percent disability rating was assigned, effective January 21, 2011--the date VA received the Veteran's claim for compensation for this disability.  In a statement received later that month, the Veteran submitted a timely Notice of Disagreement (NOD) as to the initial 30 percent rating and effective date of the award of service connection of this award (i.e., January 21, 2011).  Although the Agency of Original Jurisdiction (AOJ) has not yet issued a statement of the case (SOC) in response to this NOD, it is noted in VACOLS that these issues are being worked by the AOJ.  Accordingly, the Board does not have tentative jurisdiction to remand these issues for a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and PTSD, includes any current psychiatric disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Regarding the claim of entitlement to TDIU, the Veteran has maintained that he is unemployed due to his service-connected diabetes mellitus and service-connected disabilities that are secondary thereto.  Thus, the Board finds that a TDIU claim has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Issues numbered three (3) through nine (9) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

During a May 2017 hearing before the undersigned, the Veteran withdrew his appeal with respect to the claims of entitlement to an initial rating in excess of 20 percent for diabetes mellitus and entitlement to an initial compensable rating for erectile dysfunction as a complication of diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of entitlement to a separate compensable disability rating for erectile dysfunction as a complication of diabetes mellitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the May 2017 hearing before the undersigned, the Veteran testified that he desired to withdraw his appeals with respect to the issues of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus and entitlement to a separate compensable disability rating for erectile dysfunction as a complication of diabetes mellitus.  As the Veteran withdrew his appeal with respect to these issues during his May 2017 hearing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these claims, and they are dismissed.  38 U.S.C.A. § 7105  (West 2014).


ORDER

The appeal is dismissed with respect to the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

The appeal is dismissed with respect to the issue of entitlement to a separate compensable rating for erectile dysfunction as a complication of diabetes mellitus. 


REMAND

The Board finds that prior to further appellate review of the remaining claims on appeal, additional substantive development is required. 

Regarding each of the remaining claims on appeal, a remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Here, in a June 2013 statement, the Veteran reported that he had sought treatment from September 22 to November 14, 2009, from the VA Medical Center (VAMC) in Augusta, Georgia.  As these treatment records might contain clinical evidence as to the nature and severity or etiology of the remaining claims, they are potentially relevant.  Treatment records from this facility are not of record. Accordingly, remand is necessary to obtain these records.

A remand is also necessary to schedule the Veteran for another examination to determine the current severity of the service-connected peripheral neuropathy of the bilateral lower extremities.  In May 2017, the Veteran testified and his attorney argued that his peripheral neuropathy of the bilateral upper and lower extremities had increased in severity since VA last examined him in May 2016.  (See May 2016 Peripheral Nerves Disability Benefits Questionnaire).  Thus, the Board finds that in light of the above, an updated VA examination is necessary to determine the current severity of the Veteran's service-connected bilateral peripheral neuropathy of the upper and lower extremities since VA last examined him in May 2016.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

A remand is also necessary for the claim for service connection for an acquired psychiatric disorder, namely depression, anxiety and PTSD.  The Veteran contends that he has depression and PTSD as a result of fear from hostile enemy fire while transporting supplies with the 544th Med. Det. Sup. in the RVN.  (See Veteran's attorney's June 2013 written argument to VA at page 6).  

Service connection specifically for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125(a) (2016).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  38 U.S.C.A. 1154(b) (West 2014); 38 C.F.R. 3.304(f)(1) (2016).  If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  Here, the recent amendments apply to the Veteran's claim for service connection for PTSD because his stressor is based on his reported fear of hostile military activity while serving in the RVN during his second period of military service. (i.e, August 1963 to June 1966). 

The Veteran's service treatment records do not contain any subjective complaints or clinical findings referable to any psychiatric problems or diagnoses.  A June 1966 service separation examination report reflects that he Veteran was found to have been psychiatrically "normal."  On an accompanying Report of Medical History, the Veteran denied having had depression, nervousness or excessive worry or trouble sleeping.  Regarding the Veteran's claimed stressor that he was in fear of hostile military activity, the Veteran's military personnel records, to include his DD 214, denote that he served in the RVN from June 23, 1965 to June 25, 1966.  During this time, his military occasional specialty (MOS) was noted to have been a medical equipment repairman, and that he was assigned to the 544th Medical Detachment Supply.  

The Board finds the Veteran's contention that he was in fear of hostile military activity during his period of service in the RVN as a medical supply technician while assigned to the 544th Medical Detachment to be consistent with the time, place, and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board finds that an adequate VA examination and opinion are needed to assist in determining whether the Veteran has a currently diagnosed acquired psychiatric disability, to include PTSD, depression  and anxiety disorder, and, if so, whether any such acquired psychiatric disorder was caused by or is otherwise related to his period of military service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's claim of entitlement to TDIU, he maintains that he is unemployed secondary to his service-connected diabetes mellitus and conditions that are secondary thereto, notably his left ventricular hypertrophy; diabetic nephropathy and peripheral neuropathy of the upper and lower extremities, all of which have caused him to experience problems with ambulation, fatigue and dizziness.  (T. at pages 9-21).  

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

Here, during the appeal period, service connection has been in effect for diabetes mellitus with hypertension, erectile dysfunction and diabetic nephropathy (20 percent disabling).  The Veteran is also service-connected for the following disabilities that have been found to have been secondary to the service-connected diabetes mellitus; (i) left ventricular hypertrophy and cardiomegaly (rated as 30 percent disabling; (ii) peripheral neuropathy of the right lower extremity (rated as 10 percent disabling); peripheral neuropathy of the left lower extremity (rated as 10 percent disabling); peripheral neuropathy of the right upper extremity rated as 20 percent disabling; and, (iv) peripheral neuropathy of the left upper extremity, rated as 20 percent disabling.  When these disabilities are combined, to include consideration of the bilateral factor, the combined rating has been 60 percent or higher.  Thus, for the entire appeal period, the Veteran meets the criteria of having a "single disability" ratable as 60 percent or higher.  38 C.F.R. § 4.16(a) (2016).

In support of the TDIU claim, is a May 2015 opinion, prepared by J. S., MS, CRC, CCM, LPC.  J. S. indicated that she had reviewed the Veteran's record, notably that he had been previously employed in real estate in 2010, at which time he quit secondary to functional limitations of dizziness and fatigue secondary to his diabetes mellitus and bilateral peripheral neuropathy of the upper and lower extremities.  J. S. concluded that as a result of the functional disabilities relative to ambulation and problems with dizziness and fatigue, the Veteran would not be able to perform any substantially gainful employment.  Overall, J. S. maintained that given the functional symptoms from the Veteran's service-connected diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities and ventricular hypertrophy and cardiomegaly, he had not been able to engage in any substantially gainful employment since January 2011 and, thus, was entitled to a TDIU rating from that date.  (See May 2015 report, prepared by J. S., MS, CRC, CCM, LPC).

The Board finds J. S.'s opinion to be of reduced probative value in evaluating the TDIU claim because she failed to offer a rationale for her findings or provide any further description concerning the Veteran's functional impairment, especially as it related to his ability to secure and maintain sedentary employment.  (See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  For these reasons, the Board finds J.S's opinion to be of reduced probative value in evaluating the claim.  In addition, J. S.'s opinion is in direct conflict with VA opinions of record reflecting that the Veteran's diabetes mellitus, diabetic nephropathy; heart disability; hypertension; and, peripheral neuropathy did not have an impact on his ability to work.  (See March 2016 Diabetes Mellitus; Kidney; Heart; Hypertension; and, Peripheral Nerve Disability Benefits Questionnaires (DBQs)).  Specifically, a June 2016 VA examiner opined that the Veteran's left ventricular hypertrophy and cardiomegaly would not impact his ability to perform physical tasks as long as they were alternated with sedentary activities and were supported with elevator access.  (See June 2016 VA opinion).  In view of the conflicting private and VA opinions of record, the Board finds that further medical opinion in connection with the TDIU claim is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016) ; McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED to the RO for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any records of the Veteran's treatment from the VAMC in Augusta, Georgia from September 22 to November 14, 2009, as well as any updated private treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.
   
2.  After the above-requested development has been accomplished and any additional records have been associated with the record, schedule the Veteran for a VA examination to determine the current severity of his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 
   
After examining the Veteran and reviewing his claims file, the examiner should respond to the following:
   
Indicate whether there is mild, moderate, moderately severe, or severe incomplete paralysis in each extremity and note the affected nerves.
   
3.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder, including PTSD, depression and anxiety disorder, is of service onset or is otherwise related to service, including his service as a medical supply technician assigned to the 544th Medical Detachment Supply in the RVN from June 23, 1965 to June 25, 1966.  The examiner should note that the electronic record was reviewed. 
   
The examiner should provide an opinion as to the following:
   
a. whether the Veteran currently meets the criteria for a diagnosis of PTSD related to fear of hostile military or terrorist activity while on active duty in the RVN. 
   
The examiner is hereby advised that the Board finds the Veteran's contention that he was in fear of hostile military activity while assigned to the 544th Medical Detachment Supply in the RVN from June 23, 1965 to June 25, 1966 to be consistent with the time, place, and circumstances of his military service.  38 U.S.C.A. § 1154(a). 
   
If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should opine whether any previous diagnosis was made in error or the disorder has gone into remission.
   
b. For any other current psychiatric disorder (any psychiatric disability diagnosed since 2010), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that it is of service onset or otherwise related thereto.
   
   The examiner must provide reasons for the opinions.
   
If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 
   
The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 
   
The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.
   
If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.
   
4.  Schedule the Veteran for review by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire electronic record, to include on VBMS and Virtual VA, should be made available to the vocational specialist.
   
The VA examiner should comment on the functional effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service connected or his age, but considering his education and occupational experience), indicating what functions or types of employment would be inconsistent with or would be precluded, and what types of employment, if any, would remain feasible despite the service-connected disabilities.
   
The Veteran is service connected for the following disabilities:  (i) diabetes mellitus with erectile dysfunction, hypertension and diabetic nephropathy (rated as 20 percent disabling); (ii) left ventricular hypertrophy and cardiomegaly (rated as 30 percent disabling; (iii) peripheral neuropathy of the right lower extremity (rated as 10 percent disabling); (iv) peripheral neuropathy of the left lower extremity (rated as 10 percent disabling); (v) peripheral neuropathy of the right upper extremity rated as 20 percent disabling; (vi) peripheral neuropathy of the left upper extremity (rated as 20 percent disabling), and any other disabilities that become service-connected pursuant to the development herein.  
   
The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.
   
5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
   
6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
   
7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  
If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


